IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 48 MAL 2018
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
CHRISTIAN MANUEL HERNANDEZ,              :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of May, 2018, the Petition for Allowance of Appeal is

DENIED.